Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takeda (2016/0203629).
Regarding independent claim 1, Takeda discloses a display device that is mounted on a vehicle (paragraph [0024] describes vehicle 10 to be equipped with information display apparatus 100) and displays a guide image (figures 4-6 reference graphic objects 30-32 generated via generation unit 15 (included in display apparatus 100) described in paragraph [0054] to be a guidance to turn) so as to be visually recognized such that the guide image is superimposed on a view ahead of the vehicle (figure 6c and paragraph [0060] describes graphic object 32 superimposed on the real environment (actually seen from the driver’s seat of vehicle 10 through display unit 20)), the guide image providing guidance about a travel direction of the vehicle that travels on a travel path after leaving a guide branch point (figure 4 and paragraph [0054] describes graphic object 30 with a length in the Z-axis (the travel direction of the vehicle) that at the position of road 53 (guide branch point designated by the intersection of the travel direction, road 51, and turning road 53) an arrow 30 is located at a position most distant from vehicle 10 (indicating the turning point at road 53). Please note, the displayed arrow is after leaving the guide branch point at the intersection of roads 53 and 51), the display device comprising: 
figure 2 reference generation unit 15 described in paragraph [0032] to be implemented by a processor to communicate with display controller 19) in a manner such that a region overlapping a nearby object present on a near side of the travel path on which the vehicle travels is removed from the guide image (Figure 5b reference distance information 111, described in paragraph [0056] to be detected by detector 17, such that darker color indicates more distance compared to light colors being closer to the display apparatus 100 (equipped in vehicle 10). Figure 5c reference graphic object 31 described in paragraph [0057] as being generated in the same manner such that darker colors are farther and light color are closer. Figure 6b reference graphic object 32 described in paragraph [0060] to comprise removal of graphic object 31 in areas 32a which are distances determined to be farther from the display 100 than second distances (paragraph [0058] i.e. the building 42 is closer than the intended graphic object (figure 4)). Therefore, the user/driver can easily recognize that the tip of the arrow 32a is behind building 42.).
Regarding claim 2, Takeda discloses the display device according to claim 1, wherein the processor is programmed to: 
determine whether there is the nearby object present on the near side of the travel path on which the vehicle travels (Figure 5a described in paragraph [0055] to be a diagram showing real environment 100 ahead of vehicle 10 seen from the driver’s seat. Figure 5b reference distance information 111, described in paragraph [0056] to be detected by detector 17, such that darker color indicates more distance compared to light colors being closer to the display apparatus 100 (equipped in vehicle 10). Figures 12a-12b depicts the scenario of a detected object 34 on the near side of the travel path (before guide branch point at the intersection of roads 51 and 53) and figures 6a-6c depicts the scenario of a detector object (buildings 41-42) present on the near side of the travel path after turning at the guide branch point (intersection of roads 51 and 53).); 
Figures 12a-12b and paragraphs [0098]-[0101] reference nearby object 34 on the near side of the travel path (before guide branch point) wherein the overlapping areas of object 34 is removed from navigational graphic arrow object 33.); and 
display the corrected guide image (figure 12b reference displayed corrected graphic object 33 as described in paragraph [00101]).
Regarding claim 3, Takeda discloses the display device according to claim 2, wherein the processor is programmed to determine whether there is the nearby object on the near side of the travel path on which the vehicle travels after turning at the guide branch point (Figure 5a described in paragraph [0055] to be a diagram showing real environment 100 ahead of vehicle 10 seen from the driver’s seat. Figure 5b reference distance information 111, described in paragraph [0056] to be detected by detector 17, such that darker color indicates more distance compared to light colors being closer to the display apparatus 100 (equipped in vehicle 10). The distances 111 correspond to objects/buildings 41-45 such that building 42 is determined to be closer/nearer than the navigational route identified by the graphic (figure 4 and paragraph [0054]). Figure 6b reference graphic object 32 described in paragraph [0060] to comprise removal of graphic object 31 in areas 32a which are distances determined to be farther from the display 100 than second distances (paragraph [0058] i.e. the building is closer than the intended graphic object (figure 4)), after the turning point on road 53 (guide branch point). Therefore, the user/driver can easily recognize that the tip of the arrow 32a is behind building 42.).
Regarding claim 4, Takeda discloses the display device according to claim 2, wherein the processor is programmed to: 
figure 6c and paragraph [0114] describes graphic objects projected on the windshield as image forming part 20b superimposed on the real environment (actually seen from the driver’s seat of vehicle 10 through display unit 20)); 
obtain an angle between a line connecting the vehicle and the nearby object and a width direction of the vehicle (figures 5b-5c and paragraphs [0056]-[0057] describes detecting distances in the z axis (depth) between the vehicle and the nearby object (buildings)(hypotenuse of the triangle). Paragraph [0058] describes the z axis depth values plotted along a 2D x-y plane including distance information 112 regarding the distance between the vehicle and display graphic (corresponding to the guide branch point/intersection of roads 51 and 53)(adjacent side of the triangle). Paragraph [0089] describes the direction different from the traveling direction (z axis) is a determined direction to be greater than a predetermined angle or (a description of determining angles between travel direction and turning direction). As shown above Takeda determines the distance to the point of intersection relative to the vehicle and the distance to the nearby object (building 42) relative to the vehicle thereby forming a standard right triangle. It is inherently known a right angle triangle with two known sides includes all angles within the triangle.); 
obtain a position on the windshield at which the nearby object is visually recognized by an occupant of the vehicle, based on the obtained angle (Figure 5a described in paragraph [0055] to be a diagram showing real environment 100 ahead of vehicle 10 seen from the driver’s seat. Figure 5b reference distance information 111, described in paragraph [0056] to be detected by detector 17, such that darker color indicates more distance compared to light colors being closer to the display apparatus 100 (equipped in vehicle 10). Figures 6a-6c depicts the scenario of a detector object (buildings 41-42) present on the near side of the travel path after turning at the guide branch point (intersection of roads 51 and 53)); and 
figure 6 reference area 32a described in paragraph [0060] to be removed from display of the graphic object 32, determined by controller 19).
Regarding claim 5, Takeda discloses the display device according to claim 2, wherein the processor is programmed to: 
obtain a first distance from the vehicle to the nearby object, based on a size of the nearby object (figure 5 reference determined distances 111 plotted on x-y plane describing size); 
obtain a second distance from the vehicle to a road end on a near side of the travel path (Paragraph [0058] describes the z axis depth values plotted along a 2D x-y plane including distance information 112 regarding the distance between the vehicle and display graphic (corresponding to the guide branch point/intersection of roads 51 and 53)); and 
determine whether there is the nearby object, based on a determination that the first distance is less than or equal to the second distance (Paragraph [0058] describes to compare distance information 111 and 112 to determine which one is larger in the area in which graphic object 31 is displayed. Thereby determining an object as nearby as described in paragraph [0060].).
Regarding claim 6, Takeda discloses the display device according to claim 2, wherein: 
the guide image is an image representing an arrow (figures 4-6 reference graphic objects as arrows as described in paragraph [0054]); and the processor is programmed to extend a head side of the arrow of the guide image forward in the travel direction along the travel path (figures 5-6 reference graphic objects 30-32 with arrow head extended forward in the travel direction along the travel path).
claim 7, Takeda discloses the display device according to claim 1, wherein the processor is programmed to display the guide image in a superimposed manner on a near side of a far-side nearby object present on a far side of the travel path on which the vehicle travels (figure 6c reference graphic object superimposed between buildings 42 and 43 such that building 42 covers arrow 32 and arrow 32 covers building 43 as described in paragraph [0060]).
Regarding claim 8, Takeda discloses the display device according to claim 1, wherein the processor is programmed to display the guide image as a virtual image (Paragraph [0041] describes the graphic object to be projected onto image forming part 20b, windshield, allowing a user to see through the windshield to the real environment. A computer generated projected image is a description of a virtual object.).
Regarding claim 9, Takeda discloses the display device according to claim 1, wherein the guide image is displayed at such a position that the guide image is spaced upwardly from a road surface when visually recognized (figure 6c reference road surface between buildings 42 and 43 such that guide image 32 is displayed above the road and between the buildings).
Regarding claim 10, Takeda discloses the display device according to claim 1, wherein: 
the guide image is an image of an arrow indicating the travel direction of the vehicle that travels on the travel path after leaving the guide branch point (figure 6c reference turn in arrow of graphic image 32. The turn indicates the travel direction after leaving the guide branch point (intersection of roads 51 and 53 as depicted in figure 4)); and 
the processor is programmed to display a head of the arrow in a region not overlapping the nearby object (Figure 6b reference graphic object 32 described in paragraph [0060] to comprise removal of graphic object 31 in areas 32a which are distances determined to be farther from the display 100 than second distances (paragraph [0058] i.e. the building 42 is closer than the intended graphic object (figure 4)). Therefore, the user/driver can easily recognize that the tip of the arrow 32a is behind building 42.).
Regarding claim 11, Takeda discloses the display device according to claim 1, wherein the processor is programmed to: 
obtain a captured image of the view ahead of the vehicle (Figure 5a reference real environment 110 ahead of vehicle 10 as described in paragraph [0055]. Figure 5b reference corresponding distance information 111, of the real environment, detected by detector 17 as described in paragraph [0056].); 
obtain three-dimensional map information (Figures 5b-5c and paragraphs [0056]-[0057] describing z axis depth information is plotted on the x-y axis creating three dimensional map information. Figure 4 depicts z-x axis.); 
compare the captured image with the three-dimensional map information (Paragraph [0058] describes to compare distances 111 and 112 corresponding to depth of the captured image and distance of the graphic object 31 (plotted on the x-y plane), respectively.); 
arrange the guide image on the travel path on which the vehicle travels after leaving the guide branch point in the three-dimensional map information, based on a result of the comparison (figure 6b reference arranged graphic 32 described in paragraph [0060] representing the left turn between buildings 42 and 43 (after branch guide point (intersection of roads 51 and 53 depicted in figure 4))); and 
obtain a shape of the guide image that is visually recognized from a position of the vehicle in the three-dimensional map information (Figure 6b reference depicting shape of graphic 32 without 32a. Paragraph [0060] describes removing graphic object 31 from graphic object 32 in the area of 32a respective of the comparison.); 
figure 6c reference displayed guide image with shape 32).
Regarding claim 12, Takeda discloses the display device according to claim 1, wherein the nearby object is at least one of a building (figures 5-6 reference near object as building 42), a road sign, and a moving object (figure 12 reference near object as moving object 34).
Regarding independent claim 13, A computer-readable storage medium (Paragraph [0039] of the current application’s originally filed specification specifically states “As used here, the term “storage medium” does not encompass transitory signals”. Thereby specifically excluding transitory embodiments from the scope of interpretation regard the claimed computer-readable storage medium and enabling the subject matter statutory.) storing a computer-executable program that causes a computer to perform functions (paragraph [0117] describes the embodiments to be implemented by executing a program via a CPU stored in a memory), comprising: 
displaying a guide image on a display mounted on a vehicle (figures 4-6 reference graphic objects 30-32 generated via generation unit 15 (included in display apparatus 100) described in paragraph [0054] to be a guidance to turn) so as to be visually recognized such that the guide image is superimposed on a view ahead of the vehicle (figure 6c and paragraph [0060] describes graphic object 32 superimposed on the real environment (actually seen from the driver’s seat of vehicle 10 through display unit 20)), the guide image providing guidance about a travel direction of the vehicle that travels on a travel path after leaving a guide branch point (figure 4 and paragraph [0054] describes graphic object 30 with a length in the Z-axis (the travel direction of the vehicle) that at the position of road 53 (guide branch point designated by the intersection of the travel direction, road 51, and turning road 53) an arrow 30 is located at a position most distant from vehicle 10 (indicating the turning point at road 53). Please note, the displayed arrow is after leaving the guide branch point at the intersection of roads 53 and 51); and 
displaying the guide image (figure 2 reference generation unit 15 described in paragraph [0032] to be implemented by a processor to communicate with display controller 19) in a manner such that a region overlapping a nearby object present on a near side of the travel path on which the vehicle travels is removed from the guide image (Figure 5b reference distance information 111, described in paragraph [0056] to be detected by detector 17, such that darker color indicates more distance compared to light colors being closer to the display apparatus 100 (equipped in vehicle 10). Figure 5c reference graphic object 31 described in paragraph [0057] as being generated in the same manner such that darker colors are farther and light color are closer. Figure 6b reference graphic object 32 described in paragraph [0060] to comprise removal of graphic object 31 in areas 32a which are distances determined to be farther from the display 100 than second distances (paragraph [0058] i.e. the building 42 is closer than the intended graphic object (figure 4)). Therefore, the user/driver can easily recognize that the tip of the arrow 32a is behind building 42.).

Conclusion
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622